646 P.2d 1215 (1982)
Edward E. WALPORT, Appellant,
v.
Elizabeth J. WALPORT, Respondent.
No. 13639.
Supreme Court of Nevada.
June 25, 1982.
Robert C. LePome, Las Vegas, for appellant.
Elizabeth J. Walport, in pro. per.

OPINION
PER CURIAM:
On January 20, 1982, respondent was granted 30 days in which to obtain counsel, and 60 days in which to file her brief in this matter. Respondent failed to comply with that order. On April 5, 1982, we entered an order, sua sponte, granting respondent an additional 30 days to obtain counsel and to file her brief in this matter. Respondent was, at that time, informed that failure to comply with our order might be treated by the court as a confession of error and appropriate disposition of the appeal made. Nevertheless, respondent has not filed an answering brief and, apparently, has not retained counsel.
We choose to treat respondent's conduct as a confession of error. NRAP 31(c); Rockwell v. Rockwell, 98 Nev. 80, 640 P.2d 1318 (1982). Accordingly, we reverse the order denying appellant's motion to modify the decree of divorce in this matter, and we remand to the district court for further proceedings.